Citation Nr: 0703940	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-14 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
pension benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the VARO 
in Manila, the Republic of the Philippines, which determined 
that the appellant was not eligible for VA death pension 
benefits because her husband did not have the required 
military service to be eligible for VA benefits.  


FINDING OF FACT

In October 2004, the service department certified that the 
appellant's husband had no service as a member of the 
Commonwealth Army of the Philippines, including the 
Recognized Guerrillas, in the service of the Armed Forces of 
the United States.  


CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.203 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
reflect these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  These provisions 
redefine the obligations of VA with respect to its duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.  

In a communication dated in October 2004, she was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The January 2005 Statement of the 
Case further informed her of what was necessary to warrant 
entitlement to the benefit sought.  

The Board acknowledges the judicial holding in Pelea v. 
Nicholson 19 Vet. App. 206 (2005) as it pertains to VCAA 
notice in a case where there is a question as the validity of 
service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  However, in the 
present case, a review of the evidence shows that the 
appellant was made aware of the types of evidence necessary 
to establish service.  She was told in the October 2001 
communication that the National Personnel Records Center in 
St. Louis had found no evidence that her spouse had served as 
a member of the Commonwealth Army of the Philippines, 
including no record as Guerrillas, and no service with the 
Armed Forces of the United States.  

A review of the evidence of records shows that throughout the 
course of the appeal, she has been informed repeatedly that 
the only evidence that could substantiate her claim was 
documentation from the service department showing that her 
spouse had the requisite service in order for her to qualify 
for death pension benefits.  This is commensurate with the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from, or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of a lack of 
qualifying service, a lack of veteran's status, or the lack 
of legal eligibility.  38 C.F.R. § 3.159(d).  

The RO took appropriate steps to attempt to verify the 
appellant's husband's period of active service and no other 
development is warranted because VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Therefore, any deficiency in notice to 
the appellant, including the respective responsibilities of 
the parties for securing evidence, is harmless, 
nonprejudicial error.  See Valiao v. Principi, 
17 Vet. App. 229 (2003).

Further, the Board notes that the law and not the evidence 
controls the outcome of this particular appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held 
that the enactment of the VCAA does not affect matters on 
appeal when a question is one limited to statutory 
interpretation.  See also Mason v. Principi, 16 Vet. App. 129 
(2002) (the veteran did not serve on active duty during a 
period of war and was not eligible for nonservice-connected 
pension benefits; because the law as mandated by statute, and 
not the evidence, is dispositive of the claim, the VCAA is 
not applicable).  

Analysis

The appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
evidence of record, her spouse died in October 1982.  In 
order to qualify for the death benefits she seeks, she must 
establish that her deceased husband had qualifying service 
for VA pension benefits.  Controlling statutory law provides 
that only certain military service is considered qualifying 
service for such benefit.  She claims VA benefits as a 
surviving spouse of a  veteran.  The term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  

The term "veteran of any war" means any veteran who served in 
the active military, naval, or air service during a period of 
war.  38 C.F.R. § 3.1(e).  

Service prior to July 1, 1946, in the organized military 
forces of the government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerrilla service) constitutes 
qualifying service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits purposes.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2006).  

Under 38 C.F.R. § 3.203(a), VA may only accept evidence of 
service submitted by a claimant, such as the DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original certificate of discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the service department  (A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of record who 
certifies that it is a true and exact copy of the document in 
the custodian's custody); and (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the appropriate service department.  See 
38 C.F.R. § 3.203(c).  

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a perogative of the service department, and VA has no 
authority to amend or change the decision.  The Court has 
held that findings by a United States service department 
verifying or denying a person's service are binding and 
conclusive upon VA.  See Spence v. West, 13 Vet. App. 376 
(2000); Duro v. Derwinski 2 Vet. App. 530, 532 (1992).  

The evidence reflects that after review of the status of the 
appellant's husband by the National Personnel Records Center, 
it was verified that the individual had no service in the 
Army of the United States, no record as credible service, and 
no service as a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States.  No 
evidence from any recognized official source has been 
submitted that contradicts that finding.  As noted above, the 
Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski 2 Vet. App. 530 (1992).  

In order to constitute acceptable qualifying service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided therein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case, that certification was negative.  
38 C.F.R. § 3.203; see Duro,  2 Vet. App. at 532.  Under 
38 C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless the United States service department documents or 
certifies that service, or, as in this case, the service 
department verifies the service of the party who has alleged 
service as a basis of the claim.  See Soria v. Brown, 118 F. 
3d 748 (1997).  Although the evidence submitted by the 
appellant includes a document purportedly from the Office of 
the Adjutant General of the Armed Forces of the Philippines 
dated in August 1999, the Board notes this is not an 
acceptable copy.  It was not issued by the service department 
or by a public custodian of record who certifies that it is a 
true and exact copy of the document in the custodian's 
position.  Accordingly, it is not sufficient to establish 
qualifying service for purpoes of VA benefits.  38 C.F.R. 
§ 3.203.  

The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not sufficient to establish 
eligibility.  This is a case in which the law is dispositive; 
basic eligibility for VA death pension benefits is precluded 
inasmuch as the appellant's husband had no qualifying 
service.  Accordingly, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA death pension benefits is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


